                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

SHAWN WINTERS,                         :
                  Petitioner,          :
                                       :
            v.                         :                No. 2:18-cv-02251
                                       :
ERIC TICE,                             :
SUPERINTENDENT, SCI SMITHFIELD;        :
THE DISTRICT ATTORNEY OF               :
PHILADELPHIA COUNTY; and THE           :
PENNSYLVANIA ATTORNEY GENERAL, :
                  Respondents.         :
_______________________________________

                                          ORDER

      AND NOW, this 18th day of February, 2020, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

      1.     Winters’s objections, ECF No. 24, to the Report and Recommendation are

OVERRULED;

      2.     The Report and Recommendation, ECF No. 19, is APPROVED and

ADOPTED;

      3.     The petition for writ of habeas corpus is DENIED and DISMISSED;

      4.     This case is CLOSED; and

      5.     There is no basis for the issuance of a certificate of appealability.


                                                     BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.__________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge

                                               1
                                            021420
